Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 11/23/2020 in which claims 01-20 are pending ready for examination.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Interpretations - 35 USC § 112(f)
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “director” in claims 1, 2, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babico (CN 101072995A)
As to claim 18, Babico discloses a building hazard detection system comprising:
a plurality of combined capability sensors disposed throughout the building, each of the combined capability sensors being configured to detected a presence of smoke and a presence of a biological agent; and (See Abstract ¶0091, ¶0094; Fig. 10).
a central building system in communication with each of the plurality of combined capability sensors. (See Abstract ¶0091, ¶0094; Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0170490 A1) in view of Hairston et al (US 5,999,250).
As to claim 1, Shaw teaches a combined capability sensor (600) comprising: (See Abstract ¶0034, ¶0061; Fig. 6).
a first laser source (603) and a second laser source (630), the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light having a wavelength in a blue or ultraviolet spectrum; (See ¶0060; Fig. 6).
a director (606) configured to direct the first (603) and second (630) laser source to a detection zone; (See ¶0061 Lines 19-20; Fig. 6).
Shaw does not explicitly teach a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone; and
a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
However, Hairston does teach in an analogous art a first sensor (64) configured to detect scattered light originating from the first laser source (24), thereby detecting a presence of smoke in the detection zone; and (See Abstract Col 5 Lines 59-62, Col 6 Lines 51-56; Figs. 1-3).

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the device of Shaw a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone and a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
The advantage of this inclusion is to accurately detect particles containing biological materials.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Hairston et al in further view of Wegner (DE 102008059390 B3).
As to claim 2, Shaw when modified by Hairston teaches the combined capability sensor of claim 1, in which this claim depends on.
Shaw when modified by Hairston still do not explicitly teach wherein the director comprises an off axis parabola including a laser light hole and a receiving surface.
However, Wegner does teach in an analogous art wherein the director (15) comprises an off axis parabola including a laser light hole and a receiving surface (36). (See Abstract ¶0035, ¶0038-¶0041; Fig. 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in sensor of Shaw when modified 
The advantage of this inclusion is that is limits the interaction zone inside by focusing the light in a specific area for measurement. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Hairston et al, Wegner, and  further view of Encaoua et al (US 5,065,005).
As to claims 3, 4, 5, Shaw when modified by Hairston and Wegner teaches the combined capability sensor of claim 2, in which this claim depends on.
Shaw when modified by Hairston and Wegner still do not explicitly teach wherein the receiving surface is angled such that light scattered and/or fluoresced in the detection zone is directed to the first sensor and the second sensor; 
wherein light reflected by the receiving surface is directed to a dichroic filter, the dichroic filter being configured to pass light originating from the first laser source and reflect light originating from the second laser source; (Claim 4).
wherein the dichroic filter is configured to redirect reflected light to the second sensor. (Claim 5).
However, Encaoua does teach in an analogous art wherein the receiving surface of a parabolic mirror (12) is angled such that light received is directed to a sensor (38). (See Abstract Col 2 Lines 15-22, 45-48; Fig. 1).

wherein the dichroic filter (40) is configured to redirect reflected light to the sensor (38). (See Col 2 Lines 49-56; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in sensor of Shaw when modified by Hairston and Wegner wherein the receiving surface is angled such that light scattered and/or fluoresced in the detection zone is directed to the first sensor and the second sensor, wherein light reflected by the receiving surface is directed to a dichroic filter, the dichroic filter being configured to pass light originating from the first laser source and reflect light originating from the second laser source, and wherein the dichroic filter is configured to redirect reflected light to the second sensor
The advantage of this inclusion is to focus an output light beam in the direction of the sensor. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of Hairston et al in further view of Encaoua et al (US 5,065,005).
As to claim 6, Shaw when modified by Hairston teaches the combined capability sensor of claim 1, in which this claim depends on.
Shaw when modified by Hairston still do not explicitly teach wherein light originating from the first laser source and light originating from the second laser source 
However, Encaous does teach in an analogous art combining two light beams into a common mixer output beam with a dichroic plate. (See Col 2 Lines 49-56; Fig. 1).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the sensor of Shaw when modified by Hairston wherein light originating from the first laser source and light originating from the second laser source is directed to a dichroic combiner, and the dichroic combiner redirects the light to the detection zone.
The advantage of this inclusion is to focus an output light beam in the direction of the sensor. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babico in view of Shaw (US 2015/0170490 A1) in further view of Hairston et al (US 5,999,250).
As to claim 19, Babico teaches the building hazard detection system of claim 18, in which this claim depends on.
Babico does not explicitly teach wherein each of the combined capability sensors comprises:
a first laser source and a second laser source, the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light have a wavelength in a blue or ultraviolet spectrum,

a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone; and
a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biologic agent in the detection zone.
However, Shaw does teach in an analogous art wherein each of the combined capability sensors (600) comprises: (See Abstract ¶0034, ¶0061; Fig. 6).
a first laser source (603) and a second laser source (630), the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light have a wavelength in a blue or ultraviolet spectrum, (See ¶0060; Fig. 6).
a director (606) configured to direct the first (603) and second (630) laser source to a detection zone; and (See ¶0061 Lines 19-20; Fig. 6).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Babico wherein each of the combined capability sensors comprises a first laser source and a second laser source, the first laser source being configured to emit light having a wavelength in at least one of an infrared spectrum and a visible spectrum and the second laser source being configured to emit light have a wavelength in a blue or ultraviolet spectrum, and a director configured to direct the first and second laser source to a detection zone.
The advantage of this inclusion is to improve discrimination between fires and false alarm sources.

a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
However, Hairston does teach in an analogous art a first sensor (64) configured to detect scattered light originating from the first laser source (24), thereby detecting a presence of smoke in the detection zone; and (See Abstract Col 5 Lines 59-62, Col 6 Lines 51-56; Figs. 1-3).
a second sensor (56) configured to detect fluoresced light originating from the second laser source (38), thereby detecting a presence of a biological agent in the detection zone. (See Abstract Col 6 Lines 12-15, Col 7 Lines 01-05, 19-22; Figs. 1-3).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the system of Babico when modified by Shaw a first sensor configured to detect scattered light originating from the first laser source, thereby detecting a presence of smoke in the detection zone and a second sensor configured to detect fluoresced light originating from the second laser source, thereby detecting a presence of a biological agent in the detection zone.
The advantage of this inclusion is to accurately detect particles containing biological materials.


Allowable Subject Matter
Claims 7-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 7, Even though Shaw when modified by Hairston teaches the sensor of claim 1, neither prior art teaches alone or in combination wherein the director comprises a first dichroic filter, a second dichroic filter and a lens, with the first dichroic filter the second dichroic filter and the lens being linearly arranged, the first dichroic filter reflecting light having a wavelength in the at least one of the infrared spectrum and the visible spectrum and the second dichroic filter reflecting light in the blue or ultraviolet wavelength, the second dichroic filter passing light in the at least one of the infrared spectrum and the visible spectrum.
	Claims 8-17 are also objected due to their dependency of claim 7.
As to claim 20, Even though Shaw when modified by Hairston teaches the sensor of claim 19, neither prior art teaches alone or in combination wherein the director comprises a first dichroic filter, a second dichroic filter and a lens, with the first dichroic filter the second dichroic filter and the lens being linearly arranged, the first dichroic filter reflecting light having a wavelength in the at least one of the infrared spectrum and the visible spectrum and the second dichroic filter reflecting light in the blue or ultraviolet wavelength, the second dichroic filter passing light in the at least one of the infrared spectrum and the visible spectrum.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886